Title: From George Washington to Brigadier General Duportail and Lieutenant Colonel Alexander Hamilton, 18 October 1779
From: Washington, George
To: Duportail, Antoine-Jean-Louis Le Bègue de Presle,Hamilton, Alexander


        
          Gentn
          Head Quarters West-point 18th Octbr 1779.
        
        I have been favored with Colonel Hamilton’s letter, mentioning your arrival early on the 11th at Philadelphia; and your being about to set off for Lewis town the morning on which it was written.
        I have attentively considered the object to which you more particularly refer, and am now to authorise you (provided the Count will not determine on a co-operation to the full extent of my instructions) to engage the whole force described in my letters to him, comprehending the continental troops and militia, in such an enterprise against

the enemy’s shipping, as the Count and you may agree to undertake. In a word, I will aid him, in every plan of operations against the enemy at New-York, or Rhode Island, in the most effectual manner that our strength and resources will admit. He has nothing more to do, therefore, than to propose his own plan, if time will not admit him to accede to ours; weighing thoroughly the consequences of expence and disappointment.
        Inclosed is some intelligence received from Elizabethtown since your departure. You will observe the preparations of the enemy for throwing every possible obstruction in the Counts passage.
        A chain of alarm ships are stationed in the Sound, to communicate the first approach of the Counts fleet to the garrison at Rhode Island. This they can propagate in a few minutes by signal guns. In a letter from General Gates of the 13th instant he advices me of the arrival of the fleet which some time ago sailed from New-York. It amounts to 56 sail, and appeared to be only in a set of ballast. This was confirmed by one of the vessels which fell into our hands for a few hours. The opinion is, that it is designed to take off the garrison.
        General Gates makes the marine force at New-port, one fifty, and a thirty two gun frigate. The refugee and wood fleet, about 37 sail mostly armed, at the head of which is the restoration, late the Oliver Cromwell of 22 guns. One frigate is also taken notice of in the fleet from New-york.
        Should the operations against New-York—in either case—be undertaken, it will be of the utmost consequence to block up the garrison at Rhode Island. You will consider the propriety of suggesting to the Count the detatching of a superior sea force for this purpose, previous to his approaching the Hook. For should the measure be deferred till his arrival there, it may not then be possible to prevent their junction with the army at New-York—as the notice can be so very suddenly transmitted by means of the signals which they have established.
        Every proper attention has been given to preparing the necessary number of fascines, and such other materials as may be requisite in this quarter. Fascines—gabions &c. are also held in readiness at Provid⟨ence,⟩ in case of an operation against New-Port. I had thought of the fire ships, and have taken order in the matter. I do not however chose to go to the great expence they must run us into, till something is decided with his Excellency Count D’Estaing; but every thing relative shall be provided, so as to occasion no delay when such matters become necessary. I am Gentn Your most obt servt.
      